Title: Horatio G. Spafford to Thomas Jefferson, 27 August 1813
From: Spafford, Horatio Gates
To: Jefferson, Thomas


          My Hond & much esteemed Friend— Albany, 8 Mo. 27, 1813.
          Thy favor of the 15. inst., is duly received, & I hasten to send the book, by the Mail. I hope it will arrive safe, & find thee enjoying good health, & all the consolations that belong to a liberal benefactor to his country, in the evening of a well spent life. After thou shalt have examined the Gazetteer, I should be glad to hear thy opinion of its merits. The preface tells of the expense & magnitude of the labor; & as the plan of the Work is new, I want thy opinion of its comparative merit. My intention is to pursue the plan of writing, the & form Gazetteers of the several States; then separate the parts, & form a Geography, & Gazetteer, of the United States, in separate volumes. An arduous & expensive undertaking; but I am young, ambitious, & formed to habits of industry, adapted to such a Work.
			 The writings of Dr. Morse, are not of the right character for this Nation; & the when the Government shall have duly examined & contrasted mine with his,
			 I hope for some patronage from the National Administration. Indeed, wast thou at Washington, I should even now solicit it; for a strong prediliction for Washington City, & am waiting for events to call me there. In this state, I have experiencd a very liberal patronage. Could I have the same from the General Government, I should immediately remove to
			 its seat. During the years of my youth, I studied 4 years in Virginia, & I believe they have inclined my mind to an attachment to the habits & manners of that country, rather than to those of the Northern States.
          It has always appeared to me that our Government ought to have a Department of Geography, or at least some Secretaryship, with a small salary. I wish I could converse with thee on this subject. But, devoted as I am to the project which I have opened to thee, perhaps my views may be misled by my wishes & interests. During 3 years past, my postage, & every expense of communication by Letter, has incurred an expense of seven hundred dollars—a heavy tax on an individual, neither poor nor rich. And did I not hope for some relief by & by from Government, I should not risk so heavy expenses, with such an uncertainty of remuneration. Thy thoughts on these suggestions would be very gratefully received, & perhaps might guide my future destiny.Would
			 it be unjust, or impolitic, f or in any way improper, for the Nation to grant me a right of frankage? This would be a noble patronage;—& I am vain enough to believe I merit the distinction: Is it solely
			 interest, or does my reason justly conclude that the Post Master General’s Department
			 could profitably patronise my Works?—The Dead Letters returned to Washington from this State, lost for the want of more correct & extensive information, as I am informed by several Post-Masters, amount to a large Sum every year.
			 And these Post-Masters assure me
			 that they believe it would be profitable to distribute a copy to each office.
          In a Letter from President Jefferson Madison, some time since, he intimates the propriety of
			 forming Gazetteers of all the States, & seems to express a friendly good will toward my efforts. This Mail also bears a copy of my Gazetteer to him.I regret that
			 motives of delicacy seem to forbid my
			 communicating as freely with him, as with thee, an intermediate friend, in
			 private life. In this State, the best men, of all
			 parties, are my friends & Correspondendents, the latter description of which embrace a large majority of the best intelligence of this State. Their initials are printed in the Gazetteer, subjoined to the articles which they furnished. With the highest sentiments of esteem & respect, thy friend,
          Horatio Gates
              Spafford.
        